Name: Commission Regulation (EEC) No 882/79 of 3 May 1979 amending Regulation (EEC) No 586/77 laying down rules for the application of levies on beef and veal and amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 111 / 14 Official Journal of the European Communities r 4 . 5 . 79 COMMISSION REGULATION (EEC) No 882/79 of 3 May 1979 amending Regulation (EEC) No 586/77 laying down rules for the application of levies on beef and veal and amending Regulation (EEC) No 950/68 on the Common Customs Tariff Regulation (EEC) No 2658/78 (4) ; whereas the Common Customs Tariff annexed to Council Regula ­ tion (EEC) No 950/68 (5), as last amended by Regula ­ tion (EEC) No 684/79 (6), should also be amended ; Whereas these products were created with the sole aim of avoiding the Community levy provisions and it is accordingly necessary that the measures provided for in this Regulation be applied as soon as possible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 425/77 (2 ), and in particular Article 10 (5) thereof, Whereas imports of beef and veal falling within subheading 16.02 B III b) 1 aa) may be made subject to payment of a levy ; Whereas it has become apparent that certain products are made up of cooked and uncooked beef and veal ; whereas these products are so made up with the sole aim of attempting to avoid payment of the import levy on uncooked beef and veal ; whereas there is a risk that imports of these products may increase in coming months and endanger the Community market in beef and veal ; whereas it is therefore necessary to specify that the said products are subject to the levy applicable to beef and veal falling within subheading 16.02 B III b) 1 aa); Whereas it is therefore necessary to amend Commis ­ sion Regulation (EEC) No 586/77 (3), as amended by HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 586/77 is hereby replaced by the Annex to this Regulation . Article 2 The Common Customs Tariff annexed to Regulation (EEC) No 950/68 is hereby amended as follows : Subheading 16.02 B III b) 1 shall be replaced by the following : Rate of duty CCT heading No Description Autonomous% or levy ( L) Conventional % 1 2 3 4 16 .02 Other prepared or preserved meat or meat offal : B. (unchanged) III . (unchanged) : b) Other : 1 . Containing bovine meat or offal : aa) Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal bb) Other 20 + (L) (") 26 26 (") In certain circumstances , a levy is applicable in addition to the customs duty . (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (*) OJ No L 320, 14 . 11 . 1978 , p . 10 . (5 ) OJ No L 172, 22 . 7 . 1968 , p . 1 . (o OJ No L 86, 6 . 4 . 1979, p . 13 . ( 2 ) OJ No L 61 , 5 . 3 . 1977, p . 1 . l &gt;) OJ No L 75 , 23 . 3 . 1977 , p . 10 . 4. 5 . 79 Official Journal of the European Communities No L 111 / 15 Article 3 This Regulation shall enter into force on 7 May 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1979 . For the Commission Finn GUNDELACH Vice-President ANNEX Coefficients for the calculation of the levies applicable to the products listed in Sections (a), (c) and (d) of the Annex to Regulation (EEC) No 805/68 CCT heading Description Coefficient for calculating the leviesNo 02.01 A II a) Meat of bovine animals, fresh or chilled : 1 . Carcases , half-carcases or 'compensated' quarters 2 . Separated or unseparated forequarters 3 . Separated or unseparated hindquarters 4 . Other : 1 90 1 -52 2-28 aa) Unboned (bone-in) 2-85 3-26 02.06 C I a) bb) Boned or boneless Meat of bovine animals , salted, in brine, dried or smoked : 1 . Unboned (bone-in) 2 . Boned or boneless Other prepared or preserved meat or meat offal containing bovine meat or offal , uncooked ; mixtures of cooked meat or offal and uncooked meat or offal 2-85 3-26 16.02 B III b) 1 aa) 3-26